Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Parthiban A. Mathavan on January 11, 2020.
The application has been amended as follows: 
The Specification:
In para. 1, line 3, after “thereof”, insert – now abandoned,--.
	The Claims:

	In claim 8, line 2, delete “about 12” and insert – 40 --.

	Cancel claim 3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendment, Applicant’s arguments, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is WO03/072215.  ‘215 teaches environmentally friendly solvents which are used to dissolve or remove residues and/or substances from substrates wherein the residue and/or substance is contacted with a Generally Recognized as Safe solvent to dissolve the residue and/or substance in the solvent.  See Abstract.  The removal of petroleum residue from a substrate may carried out by using known equipment.  However, ‘215 does not teach or suggest a method of cleaning highway and road construction equipment by using a composition containing an aromatic ester, a biodiesel, a corrosion inhibitor, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
None of the references of record, alone or in combination, teach or suggest a method of cleaning highway and road construction equipment by using a composition containing an aromatic ester, a biodiesel, a corrosion inhibitor, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such as method as recited by the instant claims, the instant claims are deemed allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/January 13, 2021